         Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 1 of 60 Page ID #:1

                                                                                      U.S. DISTRICT

       KENNETH YOON                                             ,-
       1 154 S Plymouth Blvd., #2                                                    ,~ - 5 2019
       Los Angeles, CA 90019
      (213)481-5867                                                        PAS
      Plaintiff in pro per                                            ~N _ 5
                                                            i~~.: `~~ ~;

                                  ~,
                                   U~ITTED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                        L ACV190~ 897-~.s~~~ ~~
--~   KENNETH YOON, AN INDIVIDUAL,                    CASE NO:

             Plaintiff,                               COMPLAINT FOR:

                                                      1. BREACH OF CONTRACT;
                                                      2. BREACH OF THE IMPLIED
      vs                                              COVENANT OF GOOD FAITH AND FAIR
                                                      DEALING;
                                                      3. NEGLIGENT MISREPRESENTATION;
                                                      4. INTENTIONAL INTERFERENCE WITH
      SAJO OYANG CORPORATION, A                       PROSPECTIVE ECONOMIC RELATIONS;
       FOREIGN CORPORATION; JIN WOO                   5. INTENTIONAL INTERFERENCE WITH
                                                      CONTRACTUAL RELATIONS
      JOO, AN INDIVIDUAL; SAJO GROUP, A
       FOREIGN CORPORATION,


              Defendants.




                                               COMPLAINT

                     Plaintiff Kenneth Yoon, an individual ("YOON"), brings this action against

       Defendants Sajo Oyang Corporation, a Foreign Corporation ("OYANG"), Jin Woo Joo, an


                                                    - 1 -
     Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 2 of 60 Page ID #:2



Individual("JOO"), Sajo Group, a foreign corporation ("SAJO") and DOES 1 to 20, inclusive

(collectively, "Defendants"), and in support thereof, alleges as follows:



                                PARTIES AND JURISDICTION

1.            At all times relevant hereto, OYANG AMERICA, INC.("OYANG AMERICA") is

an American corporation duly organized and existing under the laws of the State of California.

OYANG AMERICA is in the business of fishing and packing and it was formerly incorporated

as Oyang America, Inc. in the state of California.


2.            At all times relevant hereto, Plaintiff KENNETH YOON ("YOON") is an individual

residing in the United States. YOON was the president and the director of COOK ISLAND

CHARTERS LIMITED, a New Zealand company("COOK ISLAND CHARTERS"), and also

was the president and the director of Oyang America, Inc.

3.            At all times relevant hereto, Defendant SAJO OYANG CORPORATION

("OYANG") is a South Korean corporation, new name for Oyang Corp. after being taken over

 by Defendant JOO and his Sajo Group ("SAJO"). Oyang Corp. used to be the parent

company of Oyang America, Inc. that was duly organized and existing under the laws of the

State of California. SAJO is also the 100% owner of Southern Storm, Inc., a New Zealand

company that used to do business with YOON's COOK ISLAND CHARTERS in New Zealand.

4.            At all times relevant hereto, Defendant JIN WOO JOO ("JOO") resides in South

 Korea. Defendant JOO is the chairman and a major shareholder of Defendant OYANG and

SAJO. Defendant JOO and his SAJO took over Oyang Corp. in Korea in 2007 and renamed it

Sajo Oyang Corporation ("OYANG")




                                              - 2 -
     Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 3 of 60 Page ID #:3



5.            Plaintiff has sued Does 1through 20, inclusive, by such fictitious names

because Plaintiff is uncertain as to the names, identities, legal responsibilities and/or

capacities of DOE Defendants. Plaintiff is informed and believes, and thereupon alleges that

each of the Defendants designated herein as a DOE Defendant was and is responsible in

some actionable manner for the events and incidents described in this complaint. Plaintiff will

seek leave of court to amend this pleading when the true names, identities and capacities of

each and/or any of DOE Defendants are ascertained by Plaintiff.



                                              VENUE

6.            Venue is proper in this district since Plaintiff is bringing this action against the

Defendants in overseas. All the actions described in this lawsuit either occurred in the United

States or in South Korea giving rise to this action occurred in this jurisdiction; and the harm

sustained by Plaintiff has occurred, and will continue to occur, in this jurisdiction.



                                   FACTUAL ALLEGATIONS

     A. Plaintiff YOON became the president of Ovanq America, Inc., an American

         subsidiary of Ovanq Corp. and Cook Island Charters Limited.

7.            In 1992, YOON was named the president and director of Oyang America, Inc.

which used to be an American subsidiary company of Oyang Corp. of Korea ("Oyang Corp.").



8.            In 2005, Oyang Corp. asked YOON, as an American citizen, to purchase

OYANG 97, a 650-ton fishing vessel("OYANG 97"), and operate in Cook Islands waters on

behalf of Oyang Corp.. In order to do business in New Zealand, YOON was also asked to



                                              - 3 -
     Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 4 of 60 Page ID #:4



incorporate a company named COOK ISLAND CHARTERS LIMITED. True and correct

copies of the correspondence regarding the incorporation of COOK ISLAND CHARTERS in

Korean and the incorporation document are attached to this Complaint as EXHIBIT A.



     B. YOON aurchased OYANG 97 and began operating on behalf of Ovanq Corp. as

         requested by Ovanq Corp.

9.            On or about July 2005, YOON, as requested by Oyang Corp., has purchased

OYANG 97 from Oyang Corp. for $350,000.00. True and correct copies of the Bill of Sale of

the purchase and the correspondence befinreen YOON and Oyang Corp. in Korean are

attached to this Complaint as EXHIBIT B.

10.           Representatives of Oyang Corp. assured YOON that Oyang Corp. would take

full responsibility of all taxes and other dues owed to the United States by OYANG 97 in

exchange for using YOON's name for the purchase and operation of OYANG 97. On or about

August 2005, YOON's COOK ISLAND CHARTERS and SOUTHERN STORM FISHING

LIMITED, a New Zealand company operated by Oyang Corp. entered into an agreement

named as "Time Charter Agreement". A true and correct copy of the said agreement is

attached to this Complaint as EXHIBIT C. A Fax message as a proof that OYANG 97 was

doing business as a part of Oyang Corp.'s fishery lineups is attached to this Complaint as

EXHIBIT D.



      C. Ovanq Corp. was taken over by JOO and his Saio Group in Korea and they

         discontinued and dishonored Ovanq Corp.'s relationship with YOON while

         taking over OYANG 97 from YOON only to have it disposed for scrap metal.



                                            - 4 -
  Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 5 of 60 Page ID #:5



11.           In 2007, Defendant JOO and his company SAJO took over Oyang Corp. after a

controversial business take-over that took place in Korea. Right before the take-over, YOON

was in the midst of discussing OYANG 97's accumulated taxes owed to the United States

and other dues that were supposed to be paid by Oyang Corp. as previously agreed. During

the take-over, SOUTHERN STORM FISHING LIMITED was also transferred to JOO and

SAJO, and YOON was forced to sign over the possession of OYANG 97 even though YOON

was the rightful owner of the vessel. OYANG 97 was disposed for scrap metal as a result of

OYANG's internal political dispute. The taxes and dues owed have since been unsettled

without OYANG or JOO or SAJO taking responsibility. Atrue and correct copy of the OYANG

97's disposal document from Korean government in Korean is attached to this Complaint as

EXHIBIT E.

12.           Since this date, YOON has attempted to reach out to JOO and SAJO and its

subsidiary companies including OYANG multiple times.

13.           On or about July 10, 2017, Ji Wook Kim, who was representing YOON and

OYANG AMERICA went to Korea to have a meeting with Jung Soo Kim, the chairman of

Sajo Industry at that time. The Meeting took place in the main headquarter of SAJO at

Chungjung Ro, Seoul, South Korea. It was only when this meeting that took this place on this

date, YOON became aware of Defendants' true intention. It was clear that Defendants had no

intention of settling the debt that was owned to Plaintiff. True and correct copies of the letters

YOON has sent to Defendants and their employees in Korean are attached to this Complaint

as EXHIBIT F. On or about August 14, 2018, YOON,through his attorney, has sent a Letter

of Demand for Payment to JOO in an effort to settle this claim before any civil action in the




                                              - 5 -
  Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 6 of 60 Page ID #:6



court. YOON has not received any response from JOO to this date. A true and correct copy

of the demand letter is attached to this Complaint as EXHIBIT G.



      D. How Defendant OYANG Breached the Agreement

13.           As alleged below, Defendant OYANG breached the oral and written Agreement.

14.           Pursuant to the Agreement and oral correspondence between YOON and

OYANG's representatives, OYANG (Oyang Corp. at the time of the agreement) represented

to YOON that YOON could use his name to incorporate the New Zealand corporation and

purchase the OYANG 97 with which he can operate under his name and his company and all

the taxes and dues would be paid by OYANG, not YOON or his company.

15.           Thereafter, Plaintiff has performed all of the conditions, covenants, and

promises required to be performed in accordance with the terms and conditions required by

the Agreements.

15.           However, the sudden change of the ownership that took place without Plaintiff's

knowing, OYANG ignored all the promises that were made to Plaintiff in its previous

agreement and OYANG, as the same company as Oyang Corp., breached all the

agreements that were made between Plaintiff and Oyang Corp..

16.           Due to Defendant OYANG's lack of funding and refusal to pay the taxes and

d ues, YOON's fishing operation was heavily delayed, which resulted in YOON's loss of

income and closing the business eventually.

17.           In addition, Defendant JOO and SAJO took the possession of OYANG 97

forcefully from Plaintiff without any legitimate reason.




                                              - 6 -
  Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 7 of 60 Page ID #:7



      E. How Defendants JOO and SAJO Interfered with Plaintiff's Business

18.             As alleged above, Defendant JOO is the new president of OYANG which

YOON worked with as the president of its American subsidiary company, Oyang America.

19.             As alleged above, Defendant SAJO is the company that took over OYANG and

its foreign subsidiary companies such as SOUTHERN STORM FISHING LIMITED.

20.             After Defendants JOO and SAJO took over OYANG, Defendants JOO and

SAJO in concerted efforts commenced a course of conduct designed to, and which did and

continues to, interfere with Plaintiff's fishing business.

21.             Defendants JOO and SAJO, without any notice to Plaintiff, selectively

performed the take-over of OYANG 97 which legally belonged to Plaintiff, which caused

Plaintiff to stop being able to operate in any way. Defendants also refused to pay Plaintiff for

the taxes and dues that Plaintiff had to pay for the business.



                                   FIRST CAUSE OF ACTION

                                    BREACH OF CONTRACT

                              (AGAINST DEFENDANT OYANG)

   22.           Plaintiff hereby incorporates by reference each of the paragraphs set forth

   above as though fully set forth hereinafter.

   23.           Plaintiff entered into oral and written agreements with Defendant OYANG

   for the fishery business involving OYANG 97 upon request of OYANG.

   24.           Plaintiff has performed all of the conditions, covenants, and promises

      required to be performed in accordance with the terms and conditions required by the

      Lease and the amendments thereto.



                                               -~-
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 8 of 60 Page ID #:8



25.            As alleged above, OYANG has breached the agreements to the effect that

Plaintiff's right to the financial support and tax payment was interrupted.

26.            As a direct and proximate result of failure and refusal as herein alleged,

Plaintiff has suffered damages from loss of incomes, taxes and dues owed and will

continue to suffer, damages exceeding $2,946,000.00 due to the forced take-over of

the OYANG 97 and refusal to pay for the taxes and dues.



                                 SECONDCAUSE OF ACTION

                           BREACH OF THE IMPLIED COVENANT

                            OF GOOD FAITH AND FAIR DEALING

                             (AGAINST DEFENDANT OYANG)

 27.          Plaintiff hereby incorporates by reference each of the paragraphs set forth

 above as though fully set forth hereinafter.

 28.As a result of the contractual relationships which existed between Plaintiff and

       Defendant OYANG (hereinafter "Defendant"), respectively, on the one hand, and

       Defendants, on the other hand, the expressed and implied promises made in

      connection with those relationships, and the acts, conduct, and communications

       resulting in these implied promises, Defendant promised to act in good faith toward and

       deal fairly with Plaintiff which requires, among other things:

          a. Each party in the relationship must act with good faith toward the other

              concerning all matters related to the agreements described herein:

          b. Each party in the relationship must act with fairness toward the other concerning

              all matters related to their agreements;



                                              - 8 -
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 9 of 60 Page ID #:9



         c. Neither party would take any action to unfairly prevent the other form obtaining

             the benefits of their agreements;

29.          Defendant's breach of each of the agreement with Plaintiff were wrongful, in

 bad faith, and unfair, and therefore a violation of Defendant's legal duties. Plaintiff further

alleges that Defendant breached the covenant of good faith and fair dealings when they:

         a. Repeatedly refused to abide their own promises when dealing with Plaintiff;

         b. Repeatedly denied to pay back the dues and the taxes owed to Plaintiff.

         c. Forcefully took over the possession of Plaintiff's OYANG 97 only to dispose it

             as scrap metal.

30.          Defendant's breach of the covenant of good faith and fair

 d ealingwasasubstantialfactorincausingdamageandinjurytoPlaintiff.Asadirectand proximate

 result of Defendants' wrongful conduct alleged in this Complaint, Plaintiff has lost

substantial benefits with Defendants, including lost income and business, and other

 benefits in an amount exceeding $2,946,000.00,theprecise amount of which will be proven

 at trial.



                                    THIRD CAUSE OF ACTION

                               NEGLIGENT MISREPRESENTATION

                                (AGAINST DEFENDANT OYANG)

 31.         Plaintiff incorporates by reference the preceding allegations as if set forth fully

 herein.

 32.         As described in paragraph 38 above, Defendant made representations of

 material fact to Plaintiff, which were in fact false at the time that they were made.



                                             - 9 -
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 10 of 60 Page ID #:10



  33.       At the time Defendants made the representations mentioned above, Defendant

  did not have reasonable grounds for believing them to be true.

  34.       Plaintiff, at the time these representations alleged were made by Defendant and

  at the time and prior to the agreements, was ignorant of the falsity of Defendant's

  representations described above and believed them to be true.

  35.       Further, as described above, Defendant concealed material facts from Plaintiff.

  36.       Defendant made the representations and concealed material facts with the

  intent to deceive Plaintiff and for purposes of inducing Plaintiff into keep operating

  OYANG 97 for Defendant's benefit.

  37.       Plaintiff, in reliance on the representations mentioned above,executed the

  agreements. If Plaintiff knew the true facts for said false representations, Plaintiff would

  not have entered into the agreements.

  38.       As a direct and proximate result of the said Defendant's foregoing conduct,

  Plaintiff has been harmed in an amount to be proved at trial exceeding $2,946,000.00

  against Defendant.



                               FOURTH CAUSE OF ACTION

                           INTENTIONAL INTERFERENCE WITH

                         PROSPECTIVE ECONOMIC RELATIONS

                             (AGAINST ALL DEFENDANTS)

  39.        Plaintiff incorporates by reference the preceding allegations as if set fourth fully

  herein.




                                            -lo-
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 11 of 60 Page ID #:11



 40.        At all relevant times herein, Plaintiff had various economic relationships with

  New Zealand, Cook Islands, and United States government that were willing, and able to

  do business with Plaintiff which would have resulted in economic benefits.

 41.        Defendants knew or should have known about these prospective relationships.

 42..       As alleged above, Defendants acted intentionally to disrupt the relationships

  between Plaintiff and the governments by doing the things alleged therein.

 43.        As a direct and proximate result of Defendants intentional acts that disrupted

  Plaintiff's continuing and prospective economic relationships with the governments,

  Plaintiff has sustained actual and consequential damages, including the loss of business,

  business opportunities, revenue, good will, and profits, and Plaintiff will continue to suffer

  similar losses after the filing of the Complaint in an amount to be proved at trial exceeding

 $2,946,000.00.

 44.        Defendants' conduct described above constitutes fraud, oppression and malice

  within the meaning of California Civil Code §3294 and thus, justifies the awarding of

  exemplary and punitive damages.



                                 FIFTH CAUSE OF ACTION

                          INTENTIONAL INTERFERENCE WITH

                               CONTRACTUAL RELATIONS

                (AGAINSTDEFENDANT JOO AND DEFENDANT SAJO)

  45.       Plaintiff incorporates by reference the preceding allegations as if set fourth fully

  herein.




                                            -il-
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 12 of 60 Page ID #:12



 46.       Plaintiff had entered into contracts with Defendant OYANG before Defendant

 JOO and SAJO took over Defendant OYANG

 47. Defendants JOO an SAJO knew or should have known about these contracts.

 48.       As alleged above, Defendants JOO and SAJO acted intentionally to disrupt the

 contractual relationship and their conduct prevented performance of OYANG.

 49.       Defendants JOO and SAJO intended to disrupt the performance of these

 contracts and knew that such actions would disrupt the performance.

 50.       As a result Plaintiff was harmed in the amount of at least $2,946,000.00 and

  Defendants JOO and SAJO's conducts were substantial factor in causing Plaintiff's harm.



                                  PRAYER FOR RELIEF

  WHEREFORE, Plaintiff demands judgment against Defendants as follows:

  1. For damages in the sum of $2,946,000.00 together with prejudgment interest thereon

  and according to proof plus damages in such further sum as may be sustained by proof

  and ascertained before final judgment herein;

  2. For costs of suit incurred herein; and

  3. For such other and further relief as the Court may deem just and proper.



  Dated: May 31, 2019

                                 Respectfully submitted,

                                 BY:          ~~ o~

                                        KENNTH YOON




                                              - 12 -
                        1 Document 1 Filed 06/05/19 Page 13 of 60 Page ID #:13
Case 2:19-cv-04897-RSWL-SS




                                Exhibit A
                                             -~              -~
     Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page  14 of 60 Page ID #:14

     ~S~o~T`r                                                          100 -t 61
                                                                       Ai~'`~I~~$€ t ~~ 78-3(0?~724- 6500^9 1 FAX (021722-7879
     OYANG CORPORATION
                                                                        FAX. (05~)2a3-3745 a'~ed 1030673-290d~t /FAX.(03i)Bt3- 825
     fih~~ (031)254-60it~3 /FAX,(05~12a3-5832 +fi!AFSL tOSt)24~-270t~2J


                              OOI 1 213 365 8670                          ATE          ~ 2005.          5.          26.
_J
~          FAX NO
                                                                        FROM           = D.W CHA.
           TO                OYANG AMERICA
                                                                                         Fisheries Dept.
           AZ`fN             ~ ~~ ~~'~.                                  OUR RF.F.
                                                                           Toca1 1   pages) irscluding this sheet

          SUB]ECt         COOK ISi„AND ~~~ ~~

                         ~}'~ ~~~~
                                                                                                       ~~v~~         L~
                         ~rL11 S~TL` '~f O        ~~~~r       L'~s~ ~"'1~ ~r0 "~"T ~~I


                ~T•

                          1. iv+eC~J~' TO IN~.~RPORATE"
                             7}. Signed by mil ~~ 71 °,~.

                             r}. WTT~NESS°a kl°~ ~~1.~ ~d mod. ~r.~. ~1'~. ~'~- ~1 °~.

                          2. CORM A=
                             7}. 1~ Individual Details ~ *Occupation ~ ~)~.
                                                                                      )
                              vl-. 2'~} Verification of Idenrity(~~}.~ s}.~~ v}sa- ~o~
                                  ~ ~}L~ .x.01~ ~~ ~ Page ,~}~ ~L ~,.~~.~
                                    b)i~ o~'~- ~~l~~a Bank Reference -~~.


                          3. COMPANY RELATION FORM:
                             7}. 1.4~k Purpose of Company/Description of the business of the
                                 Company: Wishing, Fish processing and Trading.
                             L}. 1.5~' ~}n.~~ '~~'~= ~~ ~~ eta.
                                                                                            T.~r ~~
                              ~• ^I~ ~3C ~~ ~ I ~~.         ~Li ~ i~ '~7 ~O ~~L ~~~ "i id ~

                                    71'x.
                                                                                L} ~~
                      4. ~-H ~~l~ REQUEST 1~0 INCARPORATE ~ FORM A ~ ~}zl
           DHG~ Cook Islands Trust Corporation Limited   ~4 ~ir~l~. ~l^~ OCEANLAW a
           ,~.~ Ft~X ~}~-1~}. CANtPAN~'      TION FORN~~ ~~1 ~1~~1.~ ~l-.~ ~~}1'~~ NZ
           ~~~1- .s.~ ~L1r}.                                                                     a~




              j 'd     Z9i 1 'OBI                             i                        00~5Z~L        P~d~651r5 ~o9Z~5 ~~500Z
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 15 of 60 Page ID #:15



                                                      1~~r ~ .,~ lai
                                                                  q


                                          COOK ISLANDS TRUST
                                                 C ORPORATION LTD



                               Fast Floor BCI House,PO Box 141, Rarotonga, Cook Islands
                 ph X682 24 538 fax '682 24 539 emaa info~citrustorg_ck web www.cookislarnistnist.com




        COMPANY RELATIONSHIP FORM
                                                                                                        wny. Ail
        "ibis form Should be a~mpletecl by Uie Uc~tc(icsal nwncrs / sharcholdcrs of the proEwsecJ-cuni~
                                             required t~ sign the form.'(lie infurmalion provided is conCdentia(
        beneficial o~vncrs /shareholders aro
                                                                                                      with Cook
        to CI'f and witl be main~sined in secure storage in tf►e Cook, Islands in strict accordance
        lslancls secxecy provisions.


        SECTION ONE.                         COMPANY DETAILS

         {.I    Name of Company COOK ISLANU. CIiARTERS LIMi7'Et)

        1.2     Shareholders /Beneficial owners
                      Name:(1} KENNETfi WOi~F MOON
                      Namc:(Zj
                      Name:(3)
               !Vote: The attached Form A —individual Information mull be compfeled by each individual
                      shareholder, beneficial owner, and erector of the company. If (hey aro not a natural
                      person then a represenlat'sve should complete Form [3 —Body Corrorate Information.

        1.3    Directors
                      Narae:(t) KENNGTl•I WON YOON
                      Namc:(Z) CLARI(~1 i.lMl'I'L'•D
                      Name:(3)
               (Vole: 7'Itc allached form A —Individual Information must be cc~mplctaJ by csiich individual
                      s6ai~eholder, beneficial owner, and director otthe company. If they are not a natural
                      person then a reprEsenlaUve should complete Form B —Body Corporate leformalion.

        i.4      Purpose of Company /Description of the business of the Company:
                 MTERIYAT'IONAL FISHING COMPANY

        !S     flow have the c~itat or tends been acquirectlfrom what sourerJtrom what business
               activity? (Please provide detailed description —documentation or Groot of source of funds
               may be regaired).
                 ~•'~xct~i:: h:iv;~ ti^c~~1 r_ equired from KENNETH WON YOON' S
                Personal saving account#71Q184 of Saehan Bank at
                Los Angeles Ca U.S.A. (Attachment for Information)
               Nois: We are required under Cook !stands law to make proper enquiries to ensure that ail assets
               are sourct~ from fawfel activity.
      Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page
                                        -2-                  ~~` 16 of 60 Page ID #:16
- ~




            Director No.2
                 Name: CLARION LIMITED
                 Address:

                    Telephone Number:
                    Facsimile Number:
                    Email Addtess:

            Secretaries
                                                        Limited.
            The resident secretary shall be Secretaries

             Additional Secretary (Optional)
                                                        non-resident secretary ofthe company:
             The following person is to be appointed as

             1.      Name:. N/A
             2.      Address:

             3.      Telephone Number:
             4.      Facsimile Number:
             5.      Email Address:
                                                          Forms
             Form A and Form B — Ctient Information
                                                          KENNETH WON YOON are attached
             The appropriate client information forms for
             hereto.

             Instructions and Recommendations
                                                                 ons relating to the control of the
             You are to accept instructions and recommendati
                                                             ofthe company from myself or from
             shares and shareholders vote and the operations
                                                                  to 6e in writing, (whether letter,
             persons I authorise in writing. A!1 instructions are
                                                                   n au#horised by me [except for
             fax, or email) and to be signed by me or any perso
                                                               rts to be sent by me qr arty person
             email which shall be accepted by you if it purpo
             authorised by meJ.

             Confirmation ofIncorooration
                                                                     is incorporated to MARTY
             CTT is to cz~nfirm registration immediately the company
                                                                       rd copies ofthe following
             LOGAN at Fax No. 00 64 3 548 4195 and forthwith forwa
             documents also:
                 (a)      First Certificate ofIncorporation
                                                                                     n
                 (b)      First page only ofthe Memorandum &Articles ofAssociatio

             Formal Documents to Client
                                                                       as set out below shall be
             Certified Copies of flee formal documents of the company,
             Couriered to MARTY LOCiAN at OCEANLAW                NEW   ZEALAND, 14 NEW
             STREET,NELSON,NEW ZEALAND

                       (a)          Fitst Certificate ofIncorporation
                       (b)          Full set of Memorandum & Articles of Association




              Ren~iee! to Inrnroorste Fnrtn
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 17 of 60 Page ID #:17




      ph +64 3548 4136
     fax +fi4 3548 4195
      martylo@oceanlaw.co.nz

      www.oceanlaw.co.nz
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 18 of 60 Page ID #:18




                                Exhibit B
                                    _~                                                _,
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 19 of 60 Page ID #:19


~Qo~T~r                                                   ,00_,o, 'a~~~ »E ~-3 cov~ti- 6500^'9/FAX
                                                                                                   (02Y7      22-7879
OYANG CORPORATION
                                                                                                         (OSt)673-1625
                                                                         43-3745 ~~~(081)673-290Q~1 /FAX.
                               8-5832    ~(057?241-P701^-2 /FAX.(051)2
s~3~(051)ESa-801151 FkX.(051)2

     FAX NO ~ 001 1 823 ?37 850? ~                               DATE                19 7uly 2405
                                                                    M                ~~1~- ~} r~$
     TO        OYANG AMERICA

      'TTrI        ~ Mr KW. Yoon, President                      OUR REF'.
                                                                Total 3       pa8e(s) iacludiag this sheet.

     St1HJECT NZ L1~- a




                                                    Ll~.t} ~.'~r~i~ '~~
     -rLr~~~ Q°~ 97~. COOK ISLAND s~ ~~a~ai Tr~~~'~
     BIId. OF SALE ~~ ~'O?a'~-~1 ?~:~~~~ r~.

     ~~~~ ocEarR.Aw~1 ~~ ~.,oc~,rr ~T~ ~L ~i°~~ ~~-~ ~~ ~~~.

     ors ~~ X1.4..

     -fir'    ~v • BZI.I. 0~' SALE 1T.         ~,~'„




                                                            ~      666~7QOJWIl              WdbS=S      S~2'6i'-Ylt
             Z'd    695'ON
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 20 of 60 Page ID #:20
                                                  ~
                                                                                                            \.                                     T


  •




                                                 C~~~ ~~ANDs                                                       ~ Ship Regisrrarioa
                                                                                                                     Foy xo.s
                                                      BII,.L OF-SALE

                                                                                     NAME OPS~             YF~IR       PORT OF R~GL~I'RY
         OP~tL                    CALL 5ifiN             II~0 NUIrIDFR
                                                                                                                     PUSAN
                                                      7IEi~3                      07AI~G 9?
                               ATAC7


                                                      NET TONNAGE            ?89                 TYPP OP VPSSEL
      GROSS?ONNwGE             644



      T~h            (Sdfa~J(~ OXANG CORPOAl1iION

      off~)76 3,~+1                      ao,J000B-Im, 8oar~ South Ka~ea
                                                                                  frR7 thous9nd US doll~tsl
                                       s mid!n lcucr~ V6S350,400(thra hm~dred and
      ise~ida~om a[the sum of fRJtgavr
      pia m ~e h~m~ on bom~t of~e ~Y~aee              ro~ cools rs~oua C~rcas L~aea
                                            141,Rm~olong~, Cook Isl9nds
      Of(addre~)Ffr'st Float,BC[HowesPO Bmt
                                                                        64
      the nedpt of          it admorvledsed. Qacdea to dot Tctntferet(o)
                                                                                             mr ea~eaanrs +aids ~e a~nsface sisal c~ n~tera has
                                                iu boars aad appntoe~moa. Fu~her, the Qa~ash
      shag is die Atip dese~ed above. gad in
                                          dx s~me.m Bta of                   (~
      po.ver oo am~fes the spats sod that

                                                                                        day of                       20
                                                         ~
      D~oed a


            cr q -.~                                            a:1
                                                          ~~ ~J
                                                          ~
                                                         n ~~          _
                                  ~                       .


                   '
                  ,~


      is me p~esea~oe of:

                              i
                             ~:             ,._                 ,..
                                            ,.

             cam): ~~'~. / lam, 7r~d~r -~,~ a~-~'i~. ~'eo ~,.!- 1~'-~
                                    ~ J
       W Imsc rbe fob acme ofe~~e~rod wrucr.                                                        ~rtea are jabot c~a~.
                                                   NOTB: Wt►a~o dare is m~onc dean oue ~aas~aec. ~c
       N) matthe fait a~aad ade4+eas ofeach t~5am.
       (e) ia~rtt s6r ~miba of shares.

                                                                                                        caoa. bg m Offieer of sl+e Caponram
                                                              Sik stiv~td be made ~ behalf of ~c Corpoc
       NOZE& 1.      If fee owaer Is a Cotpocation the $Stl ~
                                                                            tadoa
                               ibr ~e putpo~e and Dada tiu seal of ~e Corpo
                                                                                                     Y~YV~ Y~w~w~~
                                                                                      W 4~J I~YYY4 ~
                                                                      4 1YW lY YW ~W~
                     lIF                Li~7~VL• ~




                                                                                         rr~~~ •~~~m11T I          1 1 Imo' ~   ~'fifl""(T "IfYf
                        -"- •`~~ ~
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 21 of 60 Page ID #:21

                                                            COOK ISLANDS.
                                                                                                                            Ship Registration
           % ,                            DECLARATION O~ 4WI~TERSHIP                                                        FORM NO.2A
                                                               BY OWNERS

   •For Reetsai O~'fa Uae
    OFFICIAL          CALL SIGN              IMO                        NAME OF SHIP                   YEAR           PORT OF REGISTRY
    NUMBER                                 NUMBER
   *          ~      •                      7223693                     ORLON STAR                       2005                AVARUA


                                                             PAR?1CULARS OF SHIP
         NAME OF Sl~QP                    E4RMER NAME                    PRE&EM"FLAG                           PRESENT OE~7CIAL NUMBER
                                            ~f                       AND PORT OF REGLSRTY

         OR1~N STAR                        OYANG 97                          KOREA•~BUSAN                            9912001-6260001
          VE$SEL TYPE                  LINGTE!OVERALL                        GROSS TONNAGE                             NET TONNAGE

     FISHING VESSEL                       him                                644                                             299

   The above ship is describe! io more deta~7 in flee cetificate ofregistry.
                                                                             VF

   xmne: COOK ISLAND CHARTERS LIMITED
   pd~aa/R~edOR'ue: 1"FLOOR,BCI ROUSE,PO BOX 141,RAROTONGA,COOK ISE.ANDS
        Phone -     001 213 216 9975
        Faesimr~e - A01 323 737850?
       6~,1 -       arctic6tial~ya600.eom    mcerrst in Ship: OWNER
   Ifa Corporation:
         Place and die ofincorporation —     RAROTONGA
         Principal pisoe oc business -       RAROTONGA
          Name and addr~sa ofofCuas: -       ICEiYNE'f'H WON YOON,645 N WILCOX AVE #3A,LOS ANGELES
                                             CA 90004,USA
                                             CLARION LII~IITED,1" FLOOR,BC!HOUSE,PO BOX 141,




    L(faN name)
    of(address)                                                    VE.#3A. LOS
   (           +)
        Dxl~e:
   f.       I ain an otRoc ofdie Owns ~efared to above and duty auttrorired to make this dalaration(2~
   2.       The aboMe~l~soPthe ship are eorrxt
   3.       'ILe ownership in die ship is evida~ced by a.Bitl ofSaldotha docxu~a~ die origma6/catified copy of which is attached
   4.       TTte OwaQ rdemed b above is the only person matted w the kgai ~d bawl inmost in the ship
   5.       The Owoa is amded to.be               as the avna oftiie i      in die ship ~eCer~ed to above or
              Declared Befaoe aye:

                                     G~                 —         ca>
            (Si~tme ofDed~ant)                                            (5igiadne of wiuicssl

                                                                                  v~
              c~>                                                          co           +~
                                                                                                               .
                                                                           ~,Iv~:      W;lSHLve. 1~~~; Sit?•~~

                                                                         (          )

         1. I em die O+v~a'rcfetred ~sbovdan oftiar ofthe Owner refund to above and duly authorized w make this declaration(2l
         2 Ifdaftis an aadw~¢ed ott'ioer, atme6 suthoriry.
         3. !fIbae ere pawns od~er die die T~ancfaee wl~o are a~titkd W alep~l or beneficial. intuat in the ship(erg. a mo~gx~ anac6 derails_
         4- Dael~io~u slmll be nmde before a R~istrar or hntice hfthe Peace, w a ~Canmi$ioner for Oath,Solicitors. NotarS'Public oc a Copular
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page
                                                        \,
                                                           22 of 60 Page ID #:22




                        COOK ISLAND CHARTERS LIMITED
        DIRECTORS RESOLUTION

        Background

        By Contract dazed 7 May.2005 between Oyang Corporation and Kenneth Yoon on
        behalfofa Company to be incorporated in the Cook Islands, Oyang agreed to se1(and
        Kenneth Yoon agreed, on behalf of the Company to.be incorporated, to purchase the
        fishing vessel Oyang 97.

        Cook Island Charters Limited ("the Company") was incorporated on the 7th day of
        July 2005 and is the Company on beHalf ~of which Kenneth Yoon entered into the
        Contract

        By Special Resolution the company's shareholders resolved to ratify the Contract
        with the intent that. the Company be bound by the terms of the Contract in place of
        Kenneth Yoon.

        IT IS RESOLVED:

        1.        That the Company ratEfies the Contract with the intent that the Company be
                  bound by the terms ofthe Eontract in place of Kenneth Yoon.

        2.        Thai the vessel be registered in the Cook Islands.

        3.        That Gyeong Su Mun be appointed as a. Manager to act on behalf of the
                  Company in relation to the above named vessel.

        4.        That Clarion Limited be appointed as the Cook Islactds local agent for the
                  vessel, to accept service of any legai ,process and, to meet the Company's
                  responsibilities in accordance with laws-and regulations ofthe Cook Islands.

        5.        That the Company enters into a time charter arranges~ent with Southern
                  Storm Fishing Limited of Christchurch, New Zealand whereby the vessel
                  will he operated in New Zealand's EEZ.


        Signed this           day of July 2005



        ......:...lGw?~~~~~.....
        K W Yoon




        ........................................................
        Clarion Limited.
   Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 23 of 60 Page ID #:23
• ~~


                           CUOK ISLAND CHAR'I'~RS LIMITED
          sga~soin~ts x~soL~orr
          The $harehoiders I~ereby resolve to approve the ratification by the Company'of an
          A~reanent emend Imo by Kenneth Yoon on behalf of the Compa~ty w bo formod to
          put+ahaae the As~ttEng vasset Oyang 97 tirom the Oyang Corporation of Korea.

          The Directors are authorised to take al! steps required t~ complete the purchase ofthe
          vessel including registering it in the Cook islands.




                  ~~
          .................      ~~~
                            .................
          K Yoon as Shareholder
                                                    ~ ...
                                              .................
                                                       _~
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 24 of 60 Page ID #:24




                              Exhibit C
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page
                                                       ~. 25 of 60 Page ID #:25




      BETWEEN                        COOK ISLAND CHARTERS L{MITED
                                    ("Owned')

      A ND                            SOUTHERN STORM FISHING LIMITED
                                     ("Chartered')




                                    TIME CHARTER AGREEMENT




                                                                        ~~
              ,ems ~-                                         fo        l

               v° 6                        ~     a ~~, c--~




                            O CEAN LAW NEV1j ZEALAND                   ~~



     CICLCharterAgreement05Aug[2]
     Page 1 of 21
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 26 of 60 Page ID #:26


                                         TIME CHARTER AGREEMENT


       BETWEEN                      COOK ISLAND CHARTERS LIMITED a company organised
                                    and existing under the laws of the Cook Islands, c!o Cook
                                    Islands Trust Company Limited, First Floor, BCI House, PO Box
                                    141, Rarotonga, Cook Islands ("the Owner°)


       AND                      SOUTHERN STORM FISHING LIMITED a company duly
                                incorporated pursuant to the laws of New Zealand having its
                                registered office at 84 Stanleys Road, Christchurch ("the
                                Charterer")


       WHEREAS

      A.       The Owner is the Owner of the fishing vessel Oyang 97 (the vessel") as
               described in schedule one to this agreement;

      B.      The Charterer has or will acquire Individual Transferable Quota ("quota") and/or
              Annual Catch Entitlement ("ACE°) which will give Charterer the right to target
              and catch specked quantities of fish in defined areas within the New Zealand
              Exclusive Economic Zone, using a vessel chartered from domestic or foreign
              Owners;

      C.      The parties wish to enter into the charter of the vessel in accordance with the
              terms of this agreement.

      WHEREBY THE PARTIES AGREE:

      1.      Interpretation

      1.1.    In this Agreement:

              1.1.1.    Clause and other headings are for ease of reference only and shall not
                        be deemed to form any part of the context or to affect the
                        interpretation of this Agreement.

              1.1.2.   References to persons sha{I be deemed to include references to
                       individuals, companies, corporations, firms, partnerships, joint ventures,
                       associations, organisations, trusts, states or agencies of state,
                       government departments and local and municipal authorities in each
                       case wf~ether or not having separate legal personality.

              1.1.3.   Words importing the singular number shall include the plural and vice
                       versa.

             1.1.4.    Any obligation not to do anything shall be deemed to include an
                       obligation not to suffer, permit or cause that thing to be done.

             1.1.5.    References to a statute include references to regulations, orders or
                       notices or any other form of legally binding notification for the purpose
                       of implementing the provisions of such statute and references to
                                                                                               a
                       statute or regulation whether by subsequent state or othenrvise and
                                                                                               a
     CICLCharterAgreement05Aug[2]
     Page 2 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page
                                                       1 27 of 60 Page ID #:27


                        statute or regulation passed in substitution for the statute or regulation
                        referred to.

      2.      Nature and Term of the Charter

      2.1.    The charterer charters the vessel described in schedule 1 to this agreement.
              The Charter shall be a time charter and the Owner shall at all times retain
              possession and control of the vessel.

     2.2.     The charter shall be deemed to have commenced on 7 July 2005, at the Port of
              Lyttleton, New Zealand, in accordance with the terms of this agreement.

     2.3.     This agreement shall apply for a fixed term to all fishing undertaken by the
              Owner on behalf of the Charterer for a period of 364 calendar days from 7 July
              2005 ("the term°).

     3.       Off Hire Provision

     3.1.    The parties agree the Owner may from time to time during the term of the
             charter operate the vessel under other charter arrangements within New
             Zealand Fisheries waters, or on its own behalf on the High Seas, and that this
             agreement shall not apply to any such fishing. Whilst the vessel is fishing
             under other agreements; the vessel is deemed to be "off hire" to the charter.
             The Owner shall keep the Charterer reasonably informed of the future fishing
             intentions for the vessel and shall give file Charterer one month's notice of ifs
             intention to operate the vessel under other charter arrangements.

     4.      Supply of fishing vessels

     4.1.    For the purpose of carrying out its obligations under this agreement, the Owner
             will initially provide and use the vessel as set out in Schedule One to this
             Agreement("the vessel"). The Owner warrants that the vessel has the capacity
             and equipment and is otherwise satisfactory in all respects to catch and
             process fish taken under the quota or ACE.

     4.2.    The Owner has the right; in consultation with the Charterer to substitute the
             vessel nominated under schedule one, with a suitable replacement vessel,
             subject to the operational requirements of the charter. Any such replacement
             vessel must be of similar capacity and condition. The terms of this agreement
             shall apply mutatis mutandis to such vessel.

     4.3.    The Owner shall immediately advise the Charterer of any loss of or damage to
             the vessel that may affect its ability to continue fishing. If, after consultation
             with the Owner, the Charterer considers that there is a material risk of all the
             quota not being caught and processed before the end of the relevant fishing
             year or the expiry of this agreement (whichever is the earlier), the Charterer
             may request the Owner to replace the vessel and Owner shall use his best
             endeavours to replace the vessel with another vessel of similar condition,
             capacrty and equipment.

    4.4.     The Owner warrants that the vessel is free of any encumbrances, contractual
             commitments or other obligations which may prevent or hinder the performance
             by the Owner of its obligations under this Agreement.



    CICLCharterAgreement05Aug[2)
    Page 3 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 28 of 60 Page ID #:28


    5.      Registration of the vessel

    5.1.    The vessel shall during the term of this agreement be registered by the
            Charterer as a foreign owned New Zealand fishing vessel.

    5.2.    The Charterer shall make all reasonable efforts to register the vessel pursuant
            to s 103 of the Fisheries Act including the obtaining of all consents required
            under the rules for such registration. If any consenf is refused, or if such
            consent is granted on conditions unacceptable to the Charterer, the Owner or
            the Charterer may terminate this Agreement in accordance with Clause 23:

    5.3.    The Owner shall be responsible for the vessel being fully manned by _sufficient
            officers and crew with the necessary qualifications, immigration, and visa and
            work permit status for the purposes of deep-sea trawling pursuant to this
            agreement. All officers and crew shall, at the commencement of the charter
            hold immigration and work permits for not less than twelve months. All Master,
            officers and crew shall be engaged by the Owner or the Owner's agent.

    5.4.    The Owners officers and crew aboard the vessel shall be subject to the laws
            and regulations of the vessel's flag state, but shall otherwise observe the laws
            and customs of New Zealand.

    6.       Compliance with statutory obligations

    6.1.    The Owner shall ensure that the vessel shall, at the commencement of and
            throughout the agreement be in seaworthy condition and shall be equipped with
            a full set of operational modem fishing gear, factory and fish processing
            equipment.

    6.2.     The Owner may ensure that the vessel shall at all times have on board such
             valid, current certificates of survey and licences as are within its power to obtain
             as may be required by:

            6.2.1.       Maritime Safety Authority ("MSA");

             6.2.2.      Ministry of Fisheries ("MOF");

             6.2.3.      Ministry of Agriculture 8~ Food -Qualify Management Services Division
                        ("(NAFQuaI");

             6.2.4.      The vessel's Classification Society.

    6.3.     The Owner shall ensure that the Master, officers and crew of the vessel are
             fully briefed on the terms and conditions of this agreement and the applicable
             Fisheries Acts and Regulations of New Zealand.

    6.4.     The Owner shall inform the Master and officers of the vessel of the severe
             penalties under New Zealand law for breach of or failure to comply with the
             Fisheries Acts and Regulations.

    6.5.     The Owner shall take such steps as are lawfully required by MOF and MSA and
             any other authority having jurisdiction, for use and operation of vessel, fishing
             gear and fish processing equipment.

     6.6.     The Owner shall arrange far a New Zealand based consultant who is familiar


     CICLCharterAgreement05Aug[2]
     Page 4 of 21   9:47 a.m.
Case 2:19-cv-04897-RSWL-SS
                        \,
                           Document 1 Filed 06/05/19 Page 29 of 60 Page ID #:29

              with the fishing and maritime laws of New Zealand to keep the Owner and the
              Charterer advised of any changes to fishing or other laws that may affect the
              vessel or its operations in New Zealand fisheries waters and to assist the owner
              in discharging its obligations to comply with New Zealand Fisheries and
              Maritime Laws.

      6.7.    The Charterer shall of all times retain the absolute right to audit the Owner's
              vessel, master or crews compliance with the laws of New Zealand and shall be
              entitled to inspect any records, fish product, equipment or environs of the
              vessel for that purpose without notice to the owner. The Owner shall have an
              obligation of utmost good faith in assisting any audit by the charter or its agents
              in accordance with this clause.

     7.       The Charterer's obligations

     7.1.     The Charterer shall, apply for, obtain, maintain or otherwise ensure the
              availability of all such fishing permits, ACE, vessel registration, and any other
              licences, consents or statutory authorities that may be required for the vessel to
              fish in the New Zealand EEZ in accordance with this agreement.

     7.2.     The Charterer shall assist the Owner to obtain any licences, registrations or
              authorities that the Owner is responsible for obtaining under this agreement.

     8.       Fishing on behalf

     8.1.    The Charterer engages the Owner as its agent to catch and process all fish
             taken under authority of the fishing permits and quota made available by the
             Charterer under this Agreement.

     8.2.    For the avoidance of doubt the parties acknowledge that the Charterer shall at
             all times remain the holder of the quota and/or ACE and this Agreement shall
             not create any interest in the quota andlor ACE in favour of the Owner.

     8.3.    Should the Charterer, at any time during the term of this agreement, engage
             the Owner to catch and/or process any additional fish under quota (not
             described in Appendix fl) and/or any non-quota species, the rights and
             obligations of the parties in respect of that additional quota or non-quota
             species shall, in the absence of written agreement to the contrary, be governed
             by this agreement, with all necessary modifications.

     8.4.    It is acknowledged that the Owner is not the partner, agent or employee of the
             Charterer and nor is the Charterer the partner, agent or employee of the Owner
             except as may be otherwise specifically stated to the contrary in this agreement.

     8.5.    Nothing in this agreement shall confer any authority on the charterer to
             conclude any contract on behalf of the owner unless this has first been
             specifically agreed both parties.

     8.6.    All fishing shall be in accordance with the Fishing plan provided by the
             Charterers.

     9.      The Master and Crew

     9.1.    During the term of this agreement it shall be the responsibility of the Owner to
             provide suitably qualified masters, officers and crew ("the Master and Crev~')

     CICLCharterAgreement05Aug[2]
     Page 5 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 30 of 60 Page ID #:30


              for the vessel and any replacement crew that the Owner considers necessary
              for the safe and efficient operation of the vessel.

     9.2.     The Master and Crew of the vessel do not and will not at any time have a
              master/servant, employee or contractual relationship with the Charterer.

     10.      Chartere~'s representatnres and observers

     10.1. The Owner shall allow the Charterer to keep, of the Charterer's expense, up to
           two employees of the Charterer aboard the vessel during the term of this
           agreement.

     102. The Owner shall permit placement on board the vessel of such scientific and
          technical observers as MOF may require.

     10.3. The Owner shall provide accommodation, food and overalls to such Charterer's
           employees and scientific and technical observers on board the vessel.

     11.     Fishing in New Zealand Fisheries waters

     11.1. When fishing in waters under the jurisdiction of the New Zealand Government,
           the Ovmer shall ensure that the vessel shall comply with the New Zealand
           Fisheries Act 1996 and all related amendments and regulations and all other
           applicable New Zealand legislation. The owner acknowledges that this clause
           is of special importance to the charterer, any breach of which shall go to the
           essence of the contract.

     11.2. The Owner shall ensure that the Master of the vessel and their officers and
           crew are fully conversant with and, at all times, comply with the New Zealand
           Acts and Regulations pertaining to fishing activities including but not limited to
           the Marine Mammals Protection Act 1978 and other conservafion requirements
           arising such as in respect of seabird deafhs and disposal of rubbish.

     1 1.3. The Owner shall ensure that the vessel has an effective net monitoring system
            that complies with MOF Regulations. The net-sonde monitor cable system is
            not permissible in New Zealand waters.

    1 1.4. The Owner will ensure that Automatic Location Communicators (ALC) type
           approved by MOF is fitted to the vessels operating under this Agreement.

    11.5. Quota allocations by fishing area and fish species for the purposes of this
          agreement are set forth in Appendix II.

    11.6. The Owner shall ensure that the Master of the vessel complete all required
          fishing returns, and all other documents and records required by MOF
          Department of Conservation, MSA, MAF Qual, or the Charterer relating to the
          activities or operation of the vessel.

    12.     Port calls

    12.1. The Owner may in its sole discretion appoint the Charterer as general agent for
          purposes relevant to the lawful operation of the vessel not elsewhere provided
          for in this Agreement, and may permit by prior written notice the Charterer to
          appoint sub-agents in other ports if necessary on behalf of the Owner. The
          Charterer shall not however be an agent for the purposes of sections 103 and

    CICLCharterAgreement05Aug[2]
    Page 6 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 31 of 60 Page ID #:31


             nor other provisions of the Fisheries Act 1996.

     13.     Radio

     13.1. The Owner shall make available to the Charterer, on a daily basis, the following
           information by radio, fax or Satcom:

             13.1.1. Fisheries area in which the vessel is located; and

             13.1.2. Exact position of the vessel; and

             13.1.3. Total green weight, by species, on board the vessel; and

             13.1.4. Production weight by species on board the vessel; and

             13.1.5. Total product weight by species on board the vessel; and

     13.2. The Owner shall notify the Charterer 24 hours in advance of arrival of the
           vessel at port, and in advance of the vessel entering fishing areas referred to in
           Appendix II hereto.

     13.3. The port of call for the vessel shall at all times be agreed with the Charterer
           before entering port.

     13.4. All daily information shall be as at 2400 hours of each calendar day and shall
           be communicated to the Charterer no later than 1000 hours the following day.

     13.5. The Owner shall provide the Charterer with all information lawfully requested by
           MOF.

     13.6. The Owner shall require the Master to report to MOF Fisheries Communication
           Centre daily all information required of the vessel by MOF.

     13.7. The Owner shall require the Master of the vessel to accurately report all
           accidental death of marine mammals and marine turtles to the MOF Fisheries
           Communication Centre and will enter such accidents into the vessel's English
           Language Log Book stating the number caught, date of catch, position and
           time, and the circumstances of the incident. This reporting will also cover the
           reporting of seabird death if it becomes mandatory after the signing of this
           Agreement.

     14.     Catch

     14.1. All catch caught handled and processed by the vessel pursuant to this
           agreement shall remain the property of the Charterer until sold or otherwise
           transferred to another party.

     14.2. The Owner and the Charterer shall ensure that the vessel has in place a risk
           management programme, or other satisfactory programme, approved and
           registered by MAF(Qual). The Owner shall undertake all possible measures to
           ensure fulfilment of catch, grading and production programmes, as agreed with
           the Charterer.

     14.3. The Owner shall ensure e~cient organisation of fishing operations to fully
           realise the fishing plan and by minimising port turnaround time.


     CICLCharterAgreementOSAug[2]
     Page 7 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 32 of 60 Page ID #:32


              14.3.1. Maximising time on the fishing grounds and minimising port turnaround
                      time.

              14.3.2. Efficient organisation to ensure maximum catch of fish and correct
                      processing and grading of fish and fish products as agreed with the
                      Charterer.

              14.3.3. Ensuring maximum rate of discharge of all fish catch and fish products
                      but not less than 10 metric tonnes per hatch per hour.

             14.3.4. Timely supply of the vessel with fuel, water, provisions and other
                     necessary supplies.

             14.3.5. Developing new practices and instituting new systems to maximise
                     recovery of, and returns on product to the mutual benefit of the Owner
                     and the Charterer.

             14.3.6. The parties shall consult each other to increase the efficiency of the
                     vessel, to increase the output of fish product indicated in the existing
                     production programmes, and to establish new quality standards for
                     production, packaging and marketing of fish product.

     14.4. The Charterer shall use its best endeavours to facilitate the fulfilment of catch
           and production programmes as follows:

             14.4.1. Minimising the time taken to obtain fishing permits for the areas
                     referred to in Appendix II hereto.

             14.4.2. Minimising catch and fish product discharge times at agreed ports.

             14.4.3. Minimising time for obtaining additional ACE for vessel.

     15.     Fish product

     15.1.. The Owner shall ensure the production of fish products on board the vessel
            shall be in accordance with specifications agreed on by both parties and in
            accordance with the best industry standards and practices.

     15.2. The Charterer shall have the right to appoint qualified surveyors to survey all
           fish or fish product upon discharge from the vessel, but the Owner shall not be
           liable for claims in respect of allegedy off-specification or otherwise spoiled fish
           or fish product unless supported by such a discharge survey report.

     15.3. The catch and product shall be stored while on board the vessel and on shore
           using best industry standards and practices and also in accordance with any
           instructions issued by the Charterer in any case so as to fully presence the
           catch and product in best possible condition and to prevent loss, deterioration
           or wastage.

     16.     Charter fee

     16.1. The charter fee payable by the Charterer to the Owner shall be that part of the
           catch or the proceeds from the sale of the catches of the vessel as is agreed
           upon by both parties in the Fish Sale Agreement entered into

     CICLCharterAgreement05Aug[2]
     Page 8 of 21 9:47 a.m.
                                    ~~
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 33 of 60 Page ID #:33


              contemporaneously with this Agreement (or as may subsequently be amended
              or substituted by further agreement of both parties).

      16.2. The Owner shall keep a written record separating that part of the charter fee
            that is attributable to the operation of the vessel from that part that are
            attributable to the provision of personnel including. crew.

      16.3. The Charterer shall be entitled to retain from the sale of fish or monies payable
            by it towards the charter fee any monies that may be expended by it with the
            prior written consent of Owner to meet Owner's obligations.

     17.      Operating costs

              The Owner shall pay all operating costs including:

     17.1. Administrative and Financial costs:

             17.1.1. Fees for the MOF Fishing- Permits for the quota areas referred to in
                     Appendix II hereto and fees for MOF Certificate of Registry for the
                     vessel.

             17.1.2. MSA Survey Certificate, Manning Exemption, or Radio Survey
                     Certificates (if required).

             17.1.3. Costs of obtaining charts and nautical publications to comply with New
                     Zealand regulations.

             17.1.4. Provisioning and on board expenses of New Zealand Government
                     observers and the Charterer's representatives.

             17.1.5. Fishermen's Association fees for officers and crew.

     17.2. Port calls:

             17.2.1. Port costs incurred in connection with vessel's departure for and aRival
                     from the fishing grounds; and

             17.2.2. Costs of port calls for the vessel where such port calls are solely for
                     the purpose' of landing. Charterer's fish products, except where the
                     vessel discharges only fishmeal for Charterer's account' at the time of
                     bunkering the costs of that port call be shared equally.

     17.3. Operational Costs:

             17.3.1. All bunkers, lubricants, provisions, packaging materials and other
                     miscellaneous supplies.

             17.3.2. Port charges, harbour dues, marine safety charges, oil pollution levies,
                     pilotage, garbage disposal, linesmen, communication, agency,
                     stevedoring and other vessel costs at New Zealand ports where port
                     calls are made for provisioning, collection of packaging materials,
                     bunkering, other supplies and repairs.

     17.4. Quota, ACE and Deemed Value charges on catch caught in addition to
           Appendix 11 and prearranged with Owner.

     CICLCharterAgreement05Aug[2]
     Page 8 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 34 of 60 Page ID #:34



      17.5. Other miscellaneous costs incurred in New Zealand in connection with the
            importation of the vessel (including Customs duties and GST} into New Zealand
            and the Charterer's use of the vessel in New Zealand, other than the costs
            referred to in Clause 17.

      17.6. Costs and expenses incurred in bringing the vessel, fishing gear and fish
            processing equipment up to the New Zealand MSA .and MAFQuaI certification
            standards.

     17.7. Costs of maintaining the vessel and equipment in survey or to the standard
           required in terms of this agreement.

     17.8. The Owner shall also pay:

             17.8.1. Master's and Crew's wages and repatriation costs of employees

             17.8.2. Costs of obtaining and maintaining visas and work permit status of
                     vessel's officers and crew and any related insurance costs.

             17.8.3. Salvage, towage and wreck removal costs.

             17.8.4. Costs and expenses including penalties in respect of Pollution of new
                     Zealand waters (as that term is defined in section 2 of the Marine
                     Pollution Act 1974).

            17.8.5. Costs and expenses including penalties in respect of breach of the
                      provisions of the Fisheries Act 1983, its subsequent amendments and
                      any regulations made thereunder, the Territorial Sea and Exclusive
                      Economic Zone 1977, any subsequent amendments and regulations
                      app{icable to the fishing operation except where such breaches are
                      occasioned by the Charterer.

            17.8.6. Reimbursement of Charterers direct losses arising from any forfeiture
                    of ITQ or ACE by the Charterer due to breaches by Owner of any Acts
                    or Regulations agreement except where such breaches are
                    occasioned by the Charterer.

            17.8.7. Costs and expenses arising out of damage or injury or loss to any
                    other vessel or marine structures of any nature or to any person or
                    property except where such damage, injury or loss is occasioned by
                    the Charterer.

            17.8.8. Any Quota purchase, ACE and Deemed Value charges on ITQ for
                    species caught in addition to that provided in Appendix II where such
                    catching is not prearranged with the Charterer.

            Save that none of the costs referred to in this Clause shall be claimable as a
            deduction from the charter fee unless they have been notified to and approved
            by Owner prior to payment by Charterer and the Charterer has subsequently
            provided proof of payment.

     18.    Insurance

     18.1. The Owner shall obtain and maintain full Hull and Machinery, and Protection

    CICLCharterAgreement05Aug[2]
    Page 10 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page
                                                      '\
                                                          35 of 60 Page ID #:35


             and Indemnity insurances for the vessel and appropriate insurance for the
             officers and crew as may be required by law.

     18.2. On request by the Charterer, the Owner will provide full details (including copies
           of all policies or cover notes) of current insurances.

     19.     Indemnity

             The Owner shall bear all risks and costs relating to all acts and things
             contemplated by this agreement and indemnifies the Charterer, its holding
             company and every subsidiary and related company of the Charterer and the
             shareholders and directors of these companies against all costs, expenses,
             claims, fines, damages, amounts paid in settlement liability and losses of alf
             kinds, whether monetary or otherwise incurred by the Charterer or such other
             companies arising out of any act, neglect or default of Owner, the vessel, their
             master or crew including, without limitation, costs and losses in respect of:

     19.1. Loss, damage or injury to any vessel or marine structure of any nature or to any
           property or persons;

     19.2. Pollution of New Zealand Waters as defined by s 2(2) of the Marine Pollution
           Act 1974;

     19.3. Any breach of:

             19.3.1. the Fisheries Act 1996;

             19.3.2. Territorial Seas and Exclusive Economic Zone Act 1977;

             19.3.3. any other statutory provision now or then relating to the activities to be
                     carried out pursuant to this Agreement;

             19.3.4. all other regulations and rules made under the statutory provisions
                     referred to in paragraphs (i), (ii) and (iii) above;

             19.3.5. any condition of any fishing permit applicable to operations carried out
                     under this Agreement; and
             19.3.6. this Agreement;

     19.4. Any property, including any quota, belonging to or leased by the Charterer
           forfeited as a result for conviction for any offence;

     19.5. All fines, Court costs, witnesses' and interpreters' fees, Crown solicitor fees and
           Crown charges which may be imposed on the Charterer;

     19.6. All legal costs calculated on a solicitor and client basis, and all administrative
           costs incuRed by the Charterer in connection with:

             19.6.1. any investigation by a Government department or official agency or
                     prosecution against the Charterer or Ouvner for any offence arising in
                     respect of any matter related to the operation or fishing activityr of the
                     verse! under this agreement;

             19.6.2. all actions taken by the Charterer in protecting or maintaining its quota
                     whether leased or owned and other property;


     CICLCharterAgreement05Aug[2]
     Page 11 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 36 of 60 Page ID #:36 O




             19.6.3. any enquiry.or investigation into the fitness of the Charterer to be in
                     the fishing industry or into its conformity with its licences either
                     following conviction for an offence or otherwise under s 257 of the
                     Fisheries Act 1996 or any other provision of the Fisheries Acts 1983 or
                     1996 or any amendment thereto or otherwise; and

             19.6.4. any action taken by the Charterer in protecting its interests in the event
                     of any prosecution against or investigation into Owner, and

             19.6.5. any removal of wreck costs;

             19.6.6. in respect of any losses or liability (civil or otherwise) arising as a resul#
                     of the application of the law of any foreign jurisdiction to the operation
                     of the vessel or arising as a consequence of the nationality of the
                     Owner, master or crew.

     20.     Payments

     20.1. The Charterer undertakes to transfer all payments due to the Owner under this
           Agreement to a bank account nominated by the Owner.

     20.2. The Owner undertakes to transfer all payments due to the Charterer under this
           agreement to a bank account nominated by the Charterer.

     20.3. All payments due shall be made within 7 days from date of a
           delivery/acceptance report.

     20.4. Either party may set off payments due from the other.

     20.5. Without prejudice to any other remedies either party may have, where any
           payment due to be made in terms of Clauses 20.1, 20.2, 20.3 and 20.4 is not
           in fact so made, the defaulting payer will be liable to the payee for interest on
           the outstanding sum at the rate of 10% per annum.

     21.     Confidentiality

             The terms of this Agreement and all matters arising there from shall be kept
             confidential befinreen the Owner and the Charterer. No disclosures shall be
             made to third parties without the other party's prior consent.

     22.     Force Majeure

     22.1. Should a force majeure event prevent the parties fulfilling the terms of this
           agreement, whether in whole or in part, the parties will use their best
           endeavours to negotiate varied terms intended to enable this Agreement to be
           fulfilled.

     23.     Termination

     23.1. in the event that any statutory consent for the operation of the vessel or the
           fishing operation is refused the charterer may, at his election:

             23.1.1. Terminate this agreement on ten days written notice to the Owner; or

             23.1.2. Continue this agreement in respect of the vessel refeRed to in the
                     schedule or such replacement vessels as may have been agreed prior

     CICLChatierAg►eevrient05Au9I21
     Page 12 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 37 of 60 Page ID #:37


                       to the breach.

     23.2. Either party may terminate this Agreement, immediately upon giving written
           notice, if the other party materially defaults in the performance of any obligation
           under this agreement and fails to cure such default within thirty days after
           written notice of it.

     23.3. Termination shall not affect any rights or obligations arising or existing prior to
           the termination.

     24.     Arbitration

     24.1. Any dispute, controversy or difference which is not settled, arising out of or in
           relation to, this Agreement shall be finally settled by arbitration. The arbitration
           shall be held in Christchurch, in accordance with the Arbitration Act 1996. The
           arbitrator shall, failing agreement between the parties be appointed by the
           President of the New Zealand Law Society. The finding of the arbitrator shall
           be final and binding upon the parties.

     24.2. This Agreement is governed by the Law of New Zealand and the parties submit
           to the jurisdiction of the High Court of New Zealand.

     25.     Extension and re-negotiafion of the Agreement

     25.1. Unless either party, by notice in writing, gives notice not later than 60 days prior
           to the end of the term of their intention to discontinue this agreement, then the
           charter of the vessel pursuant to this agreement shall be extended for a further
           period of 365 calendar days on the same terms unless the agreement is varied
           in accordance with clause 25.2.

     25.2. The parties may jointly, at any time, vary the terms of this agreement. Any
           such variation must, however, be in writing and be incorporated by annexing
           any such changes as a schedule to this agreement.

     25.3. No alteration or supplement to this agreerrtent shall be binding unless in written
           form and signed by authorised representatives of both parties.

     25.4. Any rights or obligations on the part of either the Owner or the Charterer which
           have accrued prior to expiry of the notice period for termination of this
           Agreement shall remain binding and enforceable.

     26.     Appendices

             Appendices as listed shall be an integral part of this Agreement.

     26.1. Appendix                 The verse{
     26.2. Appendix II              Quota Tonnages
     26.3. Appendix III             Catch Distribution
      26.4. Appendix IV             Fish Packing Standards
      26.5. Appendix V              Packaging Agreement
     26.6. Appendix VI              Government Taxes

     27.      Effective Date

      CICLCharterAg2ement05Aug(2]
      Page 13 of 21 9:47 a.m.
                        -~
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page
                                                       `~ 38 of 60 Page ID #:38




              Notwithstanding the date of signature of this agreement the effective date
              thereof shall be 7 July 2005.

     28.      Assignment

     28.1     The Owner may, with the consent of the Charterer, assign its rights under this
              Agreement and may assign those obligations that are capable of being
              performed by the Assignee.

     29.      Notices

     29.1. Notices or other communications to be given under this Agreement shall be
           given at the recipients last known place of address (or such other address
           within New Zealand as that party may have specified in writing), and shall be
           deemed to have been duly gnren or made:

     29.2. in the case of a communication by letter on the third (3`~) day after being posted
           by mail, correctly addressed and stamped;

     29.3. if given by hand, on personal delivery to the recipient or to such address; and

     29.4. in the case of a communication by facsimile or email when transmitted with no
           indication of incomplete transmission to fhe recipients last known facsimile
           number or email address. In the case of notice by facsimile or email, the
           facsimile or email communication shall immediately be followed by the posting
           of, or delivery of an original notice as set out above.

     29.5. The notified addresses and facsimile numbers of the parties are as follows:


              Owner:                       Cook Island Charters Limited

              Address:                     C/O Cook Islands Trust Company Limited,
                                           First Floor, BCI House,
                                           PO Box 141,
                                           Rarotonga,
                                           Cook Islands


              Telephone number:            +682 245 38
              Facsimile number:            +682 245 39


              Charterer:                   Southern Storm Fishing Limited

              Address:                     84 Stanleys Road
                                           PO Box 31135
                                           Christchurch


              Telephone number;            03 359 7200
              Facsimile number:            03 359 7099




      CICLCharterAgreemerrt05Aug[2J
      Page 14 of 21 9:47 a.m.
                                    -~
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 39 of 60 Page ID #:39


     29.3    The legal addresses of the parties are as follows:

             Owner:                               Demise Charterer:

               C/O Cook Islands Trust Company     Southern Storm Fishing Limited
               Limited
               First Floor                        84 Stanle s Road
               BCI House                          Christchurch
               Raroton a                          New Zealand
               Cook Islands


     Dated at                            this            day of              2005




     The Owner (By his duly authorised representative who warrants that he has the
     authority to enter into this agreement on behalf of the owner)


     Dated at                             this            day of               2005




     The Charterer (By his duly authorised representative who warrants that he has fhe
     authority to enter into this agreement on behalf of the charterer}




     CICLCharterAgreement05Aug[2]
     Page 15 of 21 9:47 a.m.
                                     -~                _~ 40 of 60 Page ID #:40
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page


                                                      APPENDIX

                                 The Vessel -Description and Classification

     Details to be provided by telex or facsimile

     NAME:             FV OYANG 97

     INTERNATIONAL RADIO CALL SIGN:                        2KU2069

     REGISTRATION NO:                     1145

     FLAG:                                Cook Islands

     PORT OF REGISTRY:                    Rarotonga

     OVERALL LENGTH:                      61 metres

     BREADTH:                             9.8 metres

     DRAUGHT:                             6.3 metres

     GROSS REGISTERED TONNAGE:                             644

     ENGINE MAKE:

     FUEL:                                MDO

     KILOWATTS:                           1864.2

     HULL MATERIAL:                       Steel

     YEAR BUILT:                          1971

     MAXIMUM SPEED:                       12 knots

    SERVICE SPEED:                        11 knots

     MAXIMUM DURATION AT SEA:                              40    (DAYS)

    HULL COLOUR:                                   Black

    SUPER STRUCTURE COLOUR:                       White

    FUNNEL COLOUR:                                Black


    VESSEL COMMUNICATION EQUIPMENT:

            SARCO GMDSS                   8500             2182 k HZ




    CICLCharter/~greemerrt05Aug[2]
    Page 16 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 41 of 60 Page ID #:41


                                        APPENDIX 11

                                      Quota Tonnages


     The Charterer agrees to make available as target species hoki (4000 tonne) and squid

    (5000 tonne) ACE for the 2004/2005 fishing year in the NZEEZ.




     CICLCharterAgreement05Aug[2]
     Page 17 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS
                        ~. Document 1 Filed 06/05/19 Page 42 of 60 Page ID #:42


                                           APPENDIX III

                                          Split of Catch

      Catch shall be distributed on the terms set out in the fish sale agreement.




     CICLCharterAgreement05Aug[2]
     Page 18 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 43 of 60 Page ID #:43




                                         APPENDIX IV

                                     Fish Packing Standards


      The Owner will ensure the grading and packing of fish and fish products on board the
      chartered vessel comply with the standards laid down in the reference manual supplied
      by the Charterer to the trawler at the commencement of the charter.

      The grading of each species is reflected in the transfer prices in Appendix to this
      agreement.




      CICLCharteu~greement05Aug[2]
      Page 19 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 44 of 60 Page ID #:44


                                             APPENDIX V

                                        Packaging Agreement


     This Appendix is an integral.part of the charter agreement dated


              The Owner agrees to purchase and provide sufficient packaging of suitable
              qual'~r for the fishing operations including:

             (a)        Empty fibre board cartons (export grade)
             (b}        Empty polythene bags
             (c)        Stapling machines, staples, rolls of tape, stamps and ink required for
                        the closing and marking of cartons.




     CICLCharterAgreement05Aug[2]
     Page 20 of 21   9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 45 of 60 Page ID #:45

      APPENDIX VI

                                       Government Taxes


      1.     Should import duties be reintroduced on marine fuels and oils by the
             Government during the term of the charter, the parties to this agreement will
             consult regarding payment of such taxes.

     2.      The New Zealand Inland Revenue (Tax) Department are currently investigating
             the cuRent status of overseas fishing companies.to determine their liabili#y for
             tax in New Zealand. The Owner will be expected to comply with any
             regulations that may be introduced. The Charterer will keep them informed of
             any progress in these matters.




    CICLCharterAg~entOSAug[2]
    Page 21 of 21 9:47 a.m.
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 46 of 60 Page ID #:46




                                 y




                              Exhibit D
~~          LUUJL   J2 JZ   J~Ji~+u'   `~~~~+'~


         ~`
            Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 47 of 60 Page ID #:47
 _   ~




                                                        ~
                                                  -FAX -a            ~~_
                    ~ To :President Myung Hwan Kim / Oyang Cor fax 1-323-737-8507)
                    ~ From : Oyang Corp.
                    * Title ~ ~ ~d -T~,                              b yC~.~. ~U~+~~f.,~

                    * Date :2005. 09.5                                                ~~

                    ~ Page : 15 Pale (including cover pale)


                    ~k TEL = 02) 721 - 6573           FAX : 02) 720 - 7175




                                                                           (02) 722-7879.
              T(100-101) ~1~ a~ EH ~~ 17F 76-3 // Tel. (02) 721-65Q0 /Fax.
                                                                                                                                                                                                     ~ 7C~                                  °~
 Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 48 of 60 Page ID #:48




                                                                                   2005-0 -02
                                                                                                                                 ~R       CND        7FXf~l       ~~           ~HG       ~'~         ~~F         ~~                         dl
                                                                                    ~~       ~~~                      {MT?
                                                                                                         ~~ a ~          103       103        0             0           0          0  0                  0              0 04/Sep.~ nEk ~ ~I z zi e ~ xNIII
                                                                                             2005
0                                                                                   OYH      5 ~9        Z~►    ~      1 040     1 040        0             0           0          0  0                  0              0
~.
                                                                                                         0 71,`~~tl    7,941     7,461      l0i             0          20        310  0                 48              0
                                                                                                                          61        60        0             0           0          0   0                 0              0
                                                                                             2005         ~~ a
                                                                                    OY2      ~ 23         ~      ~       800       7.96       4             0           0          0   0                 0              0
                                                                                                          071 T711     1 72fi    1 722        4             0           0       ~ 0    0                 0              0
                                                                                                          ~t ~ ~!        164       164        0             0           4          0  -0                 0              0
                                                                                    ~t ?tl                ~ ^~ ~       1 840     1 835        ~4            0           0          0   0                 0              0
                                                                                                          0 71T X11    9 667     9,183      105             0          20        3I0   0                48              0
                                                                                              ~/H        - ~ al ~                         ~ ~                                  T~ BLOCK                                                          ~
                                                                                                                                                                                                     ~~           ~t~        01~
                                                                                             ~ ~#~           (MT       FA         A        KA          RA         ~?~I         %                                                                 7~N,
                                                                                    ~S                    ~~o~~              o        0          0            0          0                     0             0       0.0      0                              0
                                                                                                          ~~~t~              a        o          0            0          0                     0             0       0.0      0                              0
                                                                                             ~5~f          01~~        ~3t1 Qo~Oi         SBW         HOKI   HOKI ~~,No ~~II~I °~CH~                              ORH        ~IEf                dl
                                                                                             ~~t e          (MT        MT     A                       HGT    ROE    0    HGT     D                                 0
                                                                                              2005        ~~ a~            0    0                0         0     0     Q      0     0                                   0          0 ETA zl ~ €~ 05/Sep.
                                                                                    OY70      x '21       ~^ 7~N,        524     6               0      336     30    25     11    27                                   0         89
                                                                                                          071-;711     2,053.    1,030           0       408           37        91            24       149             0      314
                                                                                              2005        `t~ a~           ~         0           0         0            0         0             0           0          0            0 ETA zl ~€€ 04/Sep.
                                                                                    OY77      ~ 31        t~ ,           435         0           0       367           33         3             2           2          0           28
                                                                                                          0 71; X11    2,073       912           0       415           33        75            14           3        194          428
                                                                                                          ~~ a~            0         0           0         0            0         0             0           0          0            0 03/Sep zl z€ ~; ~'
                                                                                    OY96      2005
                                                                                                           ~ x ~►                                0       202           18         9             7          40          0           52 ETD zl ~ ~ 04/Sep
G                                                                                                         o  -~-         641          5                   9~       ~    *fir                                                      IO2
                                                                                              zoos3       ~~a~               o        0          0            0          0           0           0           0           0
                                                                                    OY97                  ~~ ~           159          0          0       129           10         2              6           1           0          10 a~
                                                                                                          ~,~Wd~Nr                                                     10                                    2           0
                                                                                                          B oa           ~ o
                                                                                                                                      o          0
                                                                                                                                                     ~u~ 145
                                                                                                                                                           -             o       27
                                                                                                                                                                                          e . 16             a, ..                   a
o;
                                                                                     ~ ?II                 ~ JAN ~       1447         7          0     1034             92        39           26        70            0          179
                                                                                                          g71T?~I       5,709     2,607          0     1334            111       208           70       259          194          925
                                                                                               311 ~       ~ J(N ~F          ~   01 ~ MT                      ~   JIH ~ MT               ~ ~►                    0 7 -;71                        d~
 J -~
 1..~1
                                                                                              7N 1~1 ~     ~ ~t ~       SJ        YF     ~~?il         SJ           YF     ~' 711        T 7~1        SJ            YF       ~ ail
0
N                                                                                    S/C     03.08.11 05.08.21.              0        0          4          15           95      114             0    2,635          590      3.225 ~~ s
                        _`                              ~~
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 49 of 60 Page ID #:49




                              Exhibit E
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 50 of 60 Page ID #:50




                 514.10
                                                                         -6510
  120-707 ~~ ~~-z~l ~~ ~}lL-~ so ~2~} 157 TEL : 02-721-6500 FAX ~ 02-721


  L~~ ~1~ ~ ~o o ~l ~ ~ ~l~ OS- 012                                               2008. t0. 02.
  T     L1 OYANG AMERICA.Inc
  II~   ~ :President
  ~t1   ~- : ~197~ ~~~~~1 X11 ~.~ o~l °~ ~




             2. ^~i --~ ~f ~"°~ .~..°         ~
                                    t~ ~`1)97~'L ~~r —
                                                     a                      a ~'~~ a~-~
                                                         vii ~1~ ~-~- ~~~Q, —




                                                                                                                :~




                          i


                                                                                      yI ~~   f             J
                                                                                      l ~_        ``~
                                                                      ,~     '_
                              '                                ,. ~      3   ,:
                                                                 ,~
                                                                 ,                                ' ^'~
                              i

                                                                  ~._:




                                                                                          ~~ ~:v        ,
                                                                                         ~
                                                                                         ~~.~~ 3
                                                                                              ~~m
                                                        `~ 51 of 60 Page ID #:51
 Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page



(~~l ~122~ ~~ ~'




    i~ ~ ~f            .g- pCrTi~'~T~          ~        T                             }~T~
                                                                                -g-~~Ti



    ,
    Ll z~}               2008.06.26            L~ ?~.~              10313-08-060405IJ

    ~
    p~~l~O~-i      O~i~~!~~`L71i~~O i~~        ~~13"17~L~                          1V~.V0-1




   VESSEL
    FOR                                                        559,076KG
                   644,000KG      2008.07.12    2008.09.18
  BREAHING
     UP




        L-~~ ~ ~ °~    ~~°j~      ~ °~~    r.~ oLl-R}T~ ~ °j~ 1-al-.yam,
                                          T°                                                  X114-1-2~z--



                                                                 ti ~~jT '''~'•
                                                                            ' ~
                                                                      ~.     '~~
                                                                N~~ ~~~ ~ g,~:.
                                               2008. 9                 ~2
                                                                            -                         ~`       s
                                                                                                                   ~`
                                                                                ..
                                                                                 fit 6~.8~'               ~ ~ fr':'
                               L~ ~-°~ ~~fT}T-i    ~~ ~~~ ~~ L}l L~s~o~Z~~~~

                                         Zp p            }      hr              {
                                                                                `~~~z~            ~~j! •~
                                        '           ~    p
                                                         (~    ~ ~~~T1'~.tc'                                       ~'
                                                                                                                   ~.
                                                                 j'~~~ ~~ ~ ~St

                                                              ru~.
                                                               ~~ r
                                                                       ~
                                                                           ~                  ~       ~
                                                                  3 t
                                                               .~     _tt~
                                                                                   ~~             ~
                                                                   - ..'L



                                                                                              r




                                                                                               21~X~7 IDID
  472-007-11 °~
  98. 7. 16 s°.1                                                                         L~ L~~~               ~/~j/
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 52 of 60 Page ID #:52
                                                      ~~




                                Exhibit F
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 53 of 60 Page ID #:53



                                   ~%~~~(~)
                         ~.   OYANG AMERICA 1NC.

      SUBJECT: Qok 97~~ ~~f of`f Sao

      ANN : .QokT~f ~~DI~f 01~ o~




                        o~'~I Q$t~Af°I dzSoa o.~ ❑I .11 °~~7~~-O
     4.~ 97~—`_ 2005 ~~ c                                             o ~° ~
                                                              °~ ~°°~ °


                               ~T`f°I -~ d~'o ~°ice ~I'-"r-ad Ll CF.
      COOK ISLAND ~ QCLz ze', Q°

     1 `f cS=-t                                           i~
                                         }~~-f `o~ll ~) ~fe
                    ~~T~ ~7f~ ~~~~az dil~c                     s
                                                            i~-m̀s



     ~~~ ~~ ~~y ~F. ~F~f ~~i ~°J~ cooK u~aN~al ~N °~ ~i T~F ~ ~N~F
                                                                -I ~o ~~E~il~1
                          `~f~ ~-li ~I ~ di ~E AilooX11 ~fi ~fl~`
     ~I ~I ~ ~-WI ¢FzF z~~F
      100°/6 ~~z~ T7~s'~~ 2005~~ 9aT~ idz ~~~'MduCf.

      'L~ ~( 2Q07~~ 3~) Szok ~~FQF 1 `~6~N ~`fill 97~~ °~ oN ~I ~~i1~1 zoN~E
      ~

                               1 a 6~-;'-H 4ok ~fEfI~F ~~1~F ~zfl~fzl ~-
      odl~ DUEaWI Ul~ll ~~Iz ~F~
      ~
      ~~~ oa~li ~°L~dLlcf. ~f-zal~i~ Qo~ol-~i- ~~do( ~-I°I E~.~ 97.Qz
     ~~ ~i~~f ~ ~~~~~ ~- ~h ~IT2~ ~~~~ ,~'MHL'~ 9752 "i~ O~Fz TEihCd~L'IC~'.



     2005~~ 9~T~I 2007~~ 5z~Jfzl °~ 100°i°) QN~z z?~ ~~~ zf~~ ;~-,°,~
                i~~ ~~I~ "~`~T HHt~ BIZ `il ~IL~~c TEiFCd~~-~ CI.
      ~li~Ci. ~T~




                                                       ~✓` V          V
     2~8 12~ 2z                                        4
                                             ~       ~~

     Kenneth Yoon

     ~~v~~> ~                                      ~~a ~
                                                 ~ a~~
     Oyang America,Inc
                                                   ~~~
                                                   ~ ~,~                  ~,~
                                                                               r~
                                                                          eankaf Hope
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 54 of 60 Page ID #:54




                                                                2017 L~6~6 z


 sua~Ecr: s.~ 9~ ~ ~~ o dl a~ii ~H ~F o~`F go~

 T~~ : ~F~4~ o' z~ ~Fo~ ~i ~~
 oFo~~d~ynf,                       ~O~ ~o~~ 7C~~LF1992 `~ -T-~ ~ ~~T ~~°~0{~~1

 Qe~T~f ddT~l~) ~7
                 ~oiT~~c=1TEiF~~4~~~1~I~.i.~~Z~~3~+i ~Fo


           `
 T~f~S~ o~f¢ '~"II "tl ~~~,                 c~ ~~f°I Joint Ventu~ce ~i J~~ O~.z y~ AfCtIC
                                          .Q°
 storm,~nc Qok part oll GI~~i~ QI~I o~21 °~ ~EL-i Ql a~. ~~ yio o~il~ dal.
 ia~ oN~d ~-I ~F.
                                      -~ ~-I O            o~        ~- 7~1
  Qpk 97 ~iZ~ `~ T~ 2~7 `~ ❑ ~ ~- ~0~ L                                      C ~-t   ~7

  O~~~C ~'11~"q~~ "I'-IoT~T'=iT~.       Qo~~~l.,l~f~l 1~°~i_~'~II ~Ta
                                f~z"f~,

  ~ll~~o# ~.~~?f 9~ 4~I aH~~ y{~k 100 a OIo~o~z1°'~y~f. zoos ~~ 5 ~ o
 ~~$E ~'~~ ~~ ~+-'r-O~ ~~~ Qo~~l~~i zg~f.o ~~. ~~ v,¢~F aI2I~t7CI due OII ~UI~II
 4~ ~~4!'~OI~ ~I'~~3 ~-~r( 20074ok~E~H~FzoM~, o~~~~~`~F~~i~i
                                   o ~~-~-
            -i ~i
      -,p~~ ~...
  126 a           o~
                 v~iT~ x
                       of U oT
                          v —~ ~~r
                                 -,~ ~, -~ QF~I                o °~
                                                       ~l'~~l ~iN
                                                  Q~T~f~                      Arctic Storm

                                                        ~. T,2008 `~ 12 ~, 2009 `~ .~

                                                          i~F ~~~.
  ~~~ Q~T~f~ ~~~~~f~ o~~ µ~~ ~~~o o~ A~'oF~ T~~ °~ Faxzo~ o



 ~~f1~21~ dF°~y~f.               ~-IfT~i~~ ~°~z ~F~.~ T . ~i-~ ~l~F ~I ol~i~f ~~~Iz
 o~L 2~ T ~VC~~ ~L~ T~Cd~ ~I C).
    }4


  Regards,

     o~(Kenneth Yoon }

  1611 Cordova st. Unit 61    L4, Ca 90007        USA    1-213-216-9D75

  ~T: 4°~ 97 ~ 3`7~ 0~~ T7~J as of 2005 ~~ 9z8 z
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 55 of 60 Page ID #:55
                                              • •1




                                                                 2017 L~ 7    12


                                    o~ ~} gc~ 2
 SUBJECT: 4~ 97 ~,~o o d~o~{~ U{_~E


 T~~ ~ ~r-~+--~ok ~oz) -i 1ltof -rl o}




                        j~f~~~~T'~~~~T'~~z oT~~Ci~~
 7C~~F 6~6 ~T~F~'4ok97~ o


 Of~ ~fT~ ~`~ DI ~~ C~~~ ~} ~ ~~cd~ L~ Cf,


       `xl`+'~ ~'o~?~ ~I?F o°F o~Iz~.~-I 87 °{ ~I~°I ~N~~z~a r-I ~~.
 4~ 9~ ~

 DIQII ~~ ~II~°I 25%°1 21 °~'~ 8 *i      ~f~~il o~o~F`o°;z ~z~zl~f °;L ~~~~
 ~~ ~f~I LF~a ~~'•           2017 ~~ 7 ~ 30 ~~ 0~ Li~~Z~ i~~~'-~r~~1~--~`~7~ dF~~-~C~•




  Regard.

 ~o~ (Kenneth Yoonj

 1611 Cordova St. Unit B1 LA, Ca 90007 USA      1-213-216-9075
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 56 of 60 Page ID #:56
                          `~\                               ~~




.
~




              Fd o~o
    T~~ :/lfi~.    iT h~~



    L ~f~f'nf~°
              `F F~~.d~~~~~~~ T~i.~T=1 4-~ z~ a~O,k~f
                                                   ,  MC1 7~QI~ z2~C2~~~~.


    `~oI °~~1~ ~ ~E~F ~~~ °F ~F`ol~~ zoF~~I ~'~I~f T'~~I 4~ ~ ~~ ~I~Fz
    T
    ~OF ~~~~B~T~~L.`~1~~"1~~`~~0~~-1 ~O~I21 ~'1I C
                                                 '~ ML it ~f~a•                 "l~


                                                 i~~~ ~I~~~, diF
    0~~ ~~~ ~~c~Z~ z7I o~~~~ ~~T~~z'~i~~~{~H,.MB o

    c~~ ~~ ~ ~~~ o-.. C~1~~ ~ ~_Q~~ IlL~'~.~ oof o..
    z                                                            ~fi~ ~~F°~~

    °~~Fo~ ~~I~ x~oF ~ T~`. ~I ~E~F o .zoF~ ~ `Es ~F~il d'u ~F. ~F~ zoos `~
    s ~ Q~ ~F~II~F ~~l ~ ~H~ LiTE~ o~`izz:zl~~oF ~d u ~F. ~- ~Il y.~fyal~i
    Qokc ol~`~FCf~ ~ ~~„T0~ .u~7C~ ~I~T~zo~p~.r~L~, ~F~t~
                                                    o va
                                                          _~ ~EFoF
                                                             a~ ~.
                                                                   Qo~~~f
                                                                     o T ~.
     O z ~T ~..  ~~    ~           ~` z a

                                            i~`II~I'T'IT~~~ooF ~FoF~z
    ~dT~~ ~l~~do~T~oF o~=t ~"`fl~ITl ~o~~~i ~

    o~az~g. zofof~ En~x~ ~~}z ~Hs~zl °~~ ~H "~~~ MCI°F. Ta~~F~ ~1
        ~p o ~i ~ ~t~ a 7~~!o~ Qok~~f ~~i 24%z ~F 126 a p~) ~~i
      ~~=11                                  z ~      ~
                                                                z~ o~~ dE~Fz~
                                                            o -1 ~— ~~ o
            ~ ~ T t_ -1          OT   T -~

    =o
    3—~T
           d~ 0~~~1
              LTM  , ~s~
                      `
                         ~ dNa~ ~~ ~~~
                       ` T -i -1~ oFTa — ~.~~~~I~
                                           z      ~-I
                                                  LL  LH 7~ao
                                                          ~~
                                                              pf~t
                                                                ~~

      o~~ ~~ °~e~-ICf•                               i~ ~-~~ ~~~~E
                         5 ~F~ ~~I o~~~ °~a~f°~ T~~f ~           ` °~FO~z

    ~
    e~ y Cf•




                                                      r- ~fi40
    Qo~z ~o~'z~~f ~~~~~, Af-~~~~~~ ~h T~-~M~~~ ~~f 0~os      0k0~zA
                                                                  ~H




    nl~~~~~1 Qok9~~~ zi ~f~il~za ~1"Qok 70~~ Qot 77~` ~~~ o~To
    s°~~~`~, ~`~oid oTI o~Il~f zo oldo~~ Li~11~11~i~~ ~Ezfo`~~~~
    4~°I ofonFz{ ~1 ~~ ~d y ~f~

    Q~al o ~°~~f ~f~~ll~i ~II~~ ~~ ~°I o' ~'az ~Fo~il ozzol~ o~ ol~l~
    ~,+y ~F. ~z~~ ❑Fo~ LH 2014 ~ 12 ~ Q~~ o~~~ so ~I ~°I oF~f~ ~ o~zF~Fzl
                    ye b j- pf o~         O{7C~ Q~
                                                M.CF
                                                   `   ~~ CFiI
                                                     L 7       CO  7CF OE,
    ~~~~~'g.        3TOI ~zT OI    OI
                                    ,~QO% ,
                                  Mai,                    o `z ~ C z a~-

    °~d y~F• hf~ ~0 3 ~~oi ~F ~~ zlo oll~T~11 zl~ ~Fo     414 °
                                                              ~'~~°F   zo~
            ~.uo~•ooye~~~gw~ue~o        SL06-9~Z-£IZ       L0006 e~ ''d'l   t8 #~S enop~o~ II9I
                                                                        ( uoo~ ~aUua~)~~o
                            LTOZ'St'6      '~7 ~1 QFc oo Y ~~~lC~o~~f            3iY~Y Y EY 1 ~
                                                               1711vIV Y~IOIOIL~ppLY
  T~1~ ~-L ~i~Y o~~Y 'S~Y Y~ N°R!L [~0lE~~~ FY~Y X03t                           '{7~-1jT 3~° ~o
  A IY ~Fa~r Y L      ko IYY-IYY~L ~O 2~`f `TY H$~Ia ~T~°-~L-~Y `TY k2~ K i~ ~Y~3
         ~7I1vi0i0 ~IY-Yi Y~O                                   J ~2~~ R ~Lv IO'~C'~Y
                                        ~~~Y Y~~NL~ TF~ ~iL~ 1Y =
                                           ~~7I1 LI~O~ Y~ O 3~1 ~ON2t 'SIY~Y~°YT
      ~Y}~° foiY ~~~ o't~a ka ~Y~$ G!`~ir -~7 ~2~ ~0{a ~      ~~~ rl o ~E~~Y L'~~ x ~~o ~~Y{~
                                                               c~ `~~0 ` ~2 ~R
     ~H7 ~ I-`K~'o w I[ 3~1~~ _, EO "~ ~0Y o(~ Y~~ `~O Y o~i ~iz
       ~TIY~~      ;z~Y~Y ~LW O310FQI~ ONION$=1 O~L~fIT ~O~IY1~~0}Y~~"~C
                   '~~h o3Y ow Y z~011~ z10 ~1~~ oI.2~~ a~0iw l0~IY17 3~
     ~7b0~ AIo ~o-([L ~ F310               ~~~ 3~Y ~k2IEIY ~~ ~~Ya ~~T~O ~~Ya~
     w~Y~~° ~o~ A "'ko~Y ~~~ o~~ r ~iY~Y Y~o~~ ~~k2~~00 ~D ~' ~.°~~3
         z~o12~ iota `a~~ IoaYY ~TN~IIokoY FF~A ~ool~ 'SlYh~o lo~o~ ~
                                              '~~ h O l~ r~ l~~ Ih Y =,O Y ~I2~ I~~~
      I-YIIOIa~Y t0 ~~    ~~lo YI Y ~~TIOIYi~ 3~0~~ ~~Y IO              ~T O~L~kE~Y•+O~~2lT
      0o Y~o ~~~hioFc oo IYfib o Ih Y oo ~t                          ~~cch Rirl2~7)L ~oILIY'I2~Y
   ~YIIOI2I~ IYA ~Y~ ~7u iYIY o~~~Y ka~1~0             L~(Lr1lo A F~ ~t`~~ ~~°~o i~~c~i ~~`}~
   ~~iYY ~0~ Y~ i~ ~~R ~OFL ~~                                         L-Li ~T~°-iRi~
                                          "-~7r1Rb ~L~Y oia ~F~ 3-~'1~ t
                                             ~.
                                             r
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 57 of 60 Page ID #:57
Case 2:19-cv-04897-RSWL-SS
                        '\
                           Document 1 Filed 06/05/19 Page
                                                       -
                                                          58 of 60 Page ID #:58




 ~~~ . 1~Fi~Fd'~oT ~
                   " c~'c


 ~~~ AtyT`~T~-lo
               }.Q


            ok 97 SzO~ C~}`E o`F g~
 Subject: SZ°

  ~F'~~'~! y~f~             s`o~ ~~~~ zl~ zos~ `~ 6 ~ s z~- 7~ sz z
 ~f~4~°! 'a°  z'~-,~ ~o~nil ~O~ ~°l~ ~ooal°a~~ ~N~zz~ Qak9~Q°I oN~all
 ~Fz ~~f Ulo Zi °'8 Li °F~~ T ~~i~ ~l~~ oa g'~~zl°F o}~,'nF~l o~of
 ol~~~l~i °~~ °~d yr(-~        ~z ~Iz ~-N i*F~ ~~1IT~1~1 dFe y~~


  Bois `~ 2 ~ 1
  ~    ~ (.        Yoon)& Yoon family

  1611 Cordova St. unit 61   LA, Ca 90007    213-216-9075

                                                 oyangmbc~yahoo.com




                                                                        ~~




                                                 S~~
                                            ~~




                                www.sajooyang.com
                        --~                             '~
Case 2:19-cv-04897-RSWL-SS  Document 1 Filed 06/05/19 Page 59 of 60 Page ID #:59




                               Exhibit G
                        -~                            ~~
Case 2:19-cv-04897-RSWL-SS Document 1 Filed 06/05/19 Page 60 of 60 Page ID #:60


                     LAW OFFICES OF SIMON CHANG &ASSOCIATES
                           A PROFESSIONAL CORPORATION
                             3 00 WIISI~2E BLVD.,S'rE.12o1,LOS ANGEt.ES,CA 90010    Via Email and US. Mail
                                      Te1:800-481-2215 Fax:800-481-2259
                                           simonchangesq(a.email.com



                                              August 14, 2018

 Jinwoo Joo
 ~a~~
 107-39, Tongil-ro, Seodasmungu
 Seoul,Republic ofKorea


 Re: Letter of Demand for Payment
 f~~ ...
 Our offices, Law Offices ofSimon Chang, represerrts Kenneth Yoon("Yoon"),to whom you are indebted
 in the total amotmt of$2,946,000.00.On April ofthe year 2005, you and your company entered into
 agreement with Yoon regarding the purchase ofthe Oyang 97 fishery vessel in Cook Islands. Yoon has
 purchased the vessel under his name, while you have controlled full operation, vessel management,and
 the sales ofcaich. The agreement was made that Southern Storm, aka. Oyang Corp., would take full
 respo~ibility ofall taxes and dues owed to the US by Oyang 97 in exchange for using Yoon's name for
 the purchase and operation only by face.
 In the midst ofdiscussing relevant Oyang 9Ts accumulated taxes and dues in early 2007, you and Sajo
 Groin took over Oyang Corp.,including Southern Storm and Oyang 97.In this process, Yoon was forced
 to sign over the possession ofOyang 97 which you have disposed for scrap. The taxes and dues owed
 have since been unsettled without anyone taking responsibility.
 Our client, Yoon, has attempted to reach out to you several times by sending you multiple demand letters
 on December 2,2008, June 6,2017, July 12, 2017, September 15,2017, and February 1, 2018. You have
 failed to respond in any way. Here, Yoon,is requesting you make the full payment by August 31, 2018.
 ifthis matter is not resolved by the time specified above, our office on behalfofour client reserves the
 right to commence legal proceedings to recover the debt immediately without fiu~ther notice to you and
 this letter may be tendered in court as evidence of your failure to pay. Hopefully this recourse is not
 necessary, but my clieirt has his own interests to protect and will vigorously do so.
 Please call us at(800)481-2215 or contact our office through simonchangesq(a,email.com within 15
 days if you wish to discuss this matter further or if you have any questions or concerns.
 If you are represe~ed by cowisel in ttus matter, please forward this correspc~~de~ce to yon attc~ey gad
 notify us immedtately ofsuch representation.


 Sincerely,




 Simon Chang,ESQ
 Attorney at Law
